Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29-36 are rejected under 35 U.S.C. 101 because is directed to non-statutory subject matter.  
In summary, Claim 29-36 recites a “computer readable storage medium” storing instructions that perform various functions.  The specification fails to limit the term  “computer readable storage medium”.  Thus, the broadest, reasonable interpretation of “computer readable storage medium” encompasses nonstatutory subject matter (transmission media) that is unpatentable under 35 U.S.C. 101.
Accordingly, Claim 9-16 fails to recite statutory subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 21, 25, 28-29, 33, 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ithapu et al. (hereinafter Ithapu, US 2016/0073969).
In regards to independent claim 21, Ithapu teaches a method, in a cognitive data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a cognitive artificial intelligence training mechanism for simulating patients for developing artificial intelligence based medical solutions, wherein the cognitive artificial intelligence training mechanism (Ithapu, [0008], “The present inventors have developed a medical imaging system that provides a machine learning architecture that can learn from clinical data with high dimensionality but a low number of samples incident to a small clinical study”) operates to:
perturbing, by a image based information perturbation engine of the cognitive artificial intelligence training mechanism, image based information of a real patient from a real patient data set forming perturbed image based information (Ithapu, teaches receiving image based datat to train a machine learning algorithm, the training set data is perturbed with noise, [0027], [0039],  “It is thus a feature of at least one embodiment of the invention to reduce overfitting by perturbing the training set data with noise,” “A set of data 20 collected from these medical imaging sources 12 and image data sources 16 may be provided to the processing engine 14 to be stored in electronic memory 18”); 
generating, by an artificial patient assembly engine of the cognitive artificial intelligence training mechanism, an artificial patient data in an artificial patient data set using the perturbed image based information and a non-perturbed medical image of the real patient (Ithapu, teaches receiving medical image data from a patient and the data from the training set to determine a prognosis outcome for the patient, [0047-0048], “the medical imaging system 10 acquires medical imaging data as indicated by process block 52 through the imaging sources 12…This output data may be used to provide guidance to the physician or healthcare professional with respect to a particular patient or may be used to select patients for participation in a clinical trial as indicated by process block 60”); and 
training, by a training engine of the cognitive artificial intelligence training mechanism, an operation of a learning algorithm utilized by the cognitive data processing system using real patient data in the real patient data set and the artificial patient data in the artificial patient data set (Ithapu teaches that the real patient data can be further used to enhance the trial pool used in the training set data, [0048], “This output data may be used to provide guidance to the physician or healthcare professional with respect to a particular patient or may be used to select patients for participation in a clinical trial as indicated by process block 60. For example, information predicting the development of Alzheimer's disease may be used in a clinical trial developing possible treatments of Alzheimer's disease. By selecting patients that are predisposed toward Alzheimer's disease, the trial is enriched in the effort of long-term treatment, tracking and analysis is not expended on individuals that are likely not to develop the disease for other reasons. Using this enhancement technique the sample size of n individuals in the study may be leveraged”).
In regards to dependent claim 25, Ithapu teaches the method of claim 1, wherein the real patient data set comprises real patients who have been tested for a medical malady and have has either a positive diagnosis of the medical malady or a negative diagnosis for the medical malady (Ithapu teaches the training set teaches patients like Alzheimers patients, [0005]).
In regards to dependent claim 28, Ithapu teaches the method of claim 1, further comprising:
backpropagating, by the training engine, updates such that further perturbations to non-image based information and medical images of other real patients is modified to provide increased accuracy of future non-image based information changes and the medical image changes (Ithapu teaches using measured patient data as feedback to increase the number of patients in a trial training set, [0048], “This output data may be used to provide guidance to the physician or healthcare professional with respect to a particular patient or may be used to select patients for participation in a clinical trial as indicated by process block 60. For example, information predicting the development of Alzheimer's disease may be used in a clinical trial developing possible treatments of Alzheimer's disease. By selecting patients that are predisposed toward Alzheimer's disease, the trial is enriched in the effort of long-term treatment, tracking and analysis is not expended on individuals that are likely not to develop the disease for other reasons. Using this enhancement technique the sample size of n individuals in the study may be leveraged”).
Independent claim 29 is in the same context as claim 21; therefore it is rejected under similar rationale.
Dependent claim 33 is in the same context as claim 25; therefore it is rejected under similar rationale.
Dependent claim 36 is in the same context as claim 28; therefore it is rejected under similar rationale.
Independent claim 37 is in the same context as claim 1; therefore it is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-24, 26, 27, 30-32, 34, 35, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ithapu in view of Rapaka et al. (hereinafter Rapaka, US 2018/0315182).
In regards to dependent claim 22, Ithapu fails to explicitly teach wherein the perturbed non-image based information is generated by: perturbing, by a non-image based information perturbation engine of the cognitive artificial intelligence training mechanism, non-image based information of the real patient from the real patient data set by changing one or more of a smoking history, other diseases, family history, age, body mass index, medical history, lab results, or radiology and other reports. Rapaka teaches wherein the perturbed non-image based information is generated by: perturbing, by a non-image based information perturbation engine of the cognitive artificial intelligence training mechanism, non-image based information of the real patient from the real patient data set by changing one or more of a smoking history, other diseases, family history, age, body mass index, medical history, lab results, or radiology and other reports (Rapaka, teaches the noise can be any of the values related to a patient, including diagnosis, [0031-0032], [0052-0054]). It would have been obvious to one of ordinary skill in the art, having the teachings of Ithapu and Rapaka before him before the effective filing date of the claimed invention, to modify the machine learning diagnosis taught by Ithapu to include training set perturbations of Rapaka in order to obtain machine learning diagnosis using training set perturbations. One would have been motivated to make such a combination because it allows the creation of synthetic patients thereby increasing the training set and accuracy of the machine learning algorithm.	
In regards to dependent claim 23, Ithapu teaches the method of claim 2, wherein the non-image based information of the real patient from the real patient data set is perturbed using the perturbed medical image (Ithapu teaches the noise added is based on the weighted values of the image and non-image data, [0050-0052]).
In regards to dependent claim 24, Ithapu teaches wherein the perturbing of the non-image based information of the real patient and the perturbing of the medical image of the real patient is based on a set of requirements required to simulate artificial patients (Ithapu teaches the noise added is based on an equation, [0050-0052]).
In regards to dependent claim 26, Ithapu fails to explicitly teach the method of claim 2, wherein the perturbing of the non-image based information of the real patient and the perturbing of the medical image of the real patient comprises:
modifying the non-image based information and the medical image of the real patient with a negative diagnosis for a medical malady such that the perturbed non- image based information and the perturbed medical image indicates that the patient has a positive diagnosis for the medical malady.
Rapaka teaches wherein the perturbing of the non-image based information of the real patient and the perturbing of the medical image of the real patient comprises:
modifying the non-image based information and the medical image of the real patient with a negative diagnosis for a medical malady such that the perturbed non- image based information and the perturbed medical image indicates that the patient has a positive diagnosis for the medical malady (Rapaka, teaches the noise can be any of the values related to a patient, including diagnosis, [0031-0032], [0052-0054]). It would have been obvious to one of ordinary skill in the art, having the teachings of Ithapu and Rapaka before him before the effective filing date of the claimed invention, to modify the machine learning diagnosis taught by Ithapu to include training set perturbations of Rapaka in order to obtain machine learning diagnosis using training set perturbations. One would have been motivated to make such a combination because it allows the creation of synthetic patients thereby increasing the training set and accuracy of the machine learning algorithm.	
In regards to dependent claim 27, Ithapu fails to explicitly teach the method of claim 2, wherein the perturbing of the perturbing of the non- image based information of the real patient and the perturbing of the medical image of the real patient comprises:
modifying the non-image based information and the medical image of the real patient with a positive diagnosis for a medical malady such that the perturbed non- image based information and the perturbed medical image indicates that the patient has a negative diagnosis for the medical malady.
Rapaka teaches wherein the perturbing of the perturbing of the non- image based information of the real patient and the perturbing of the medical image of the real patient comprises:
modifying the non-image based information and the medical image of the real patient with a positive diagnosis for a medical malady such that the perturbed non- image based information and the perturbed medical image indicates that the patient has a negative diagnosis for the medical malady (Rapaka, teaches the noise can be any of the values related to a patient, including diagnosis, [0031-0032], [0052-0054]). It would have been obvious to one of ordinary skill in the art, having the teachings of Ithapu and Rapaka before him before the effective filing date of the claimed invention, to modify the machine learning diagnosis taught by Ithapu to include training set perturbations of Rapaka in order to obtain machine learning diagnosis using training set perturbations. One would have been motivated to make such a combination because it allows the creation of synthetic patients thereby increasing the training set and accuracy of the machine learning algorithm.	
Dependent claim 30 is in the same context as claim 22; therefore it is rejected under similar rationale.
Dependent claim 31 is in the same context as claim 23; therefore it is rejected under similar rationale.
Dependent claim 32 is in the same context as claim 24; therefore it is rejected under similar rationale.
Dependent claim 34 is in the same context as claim 26; therefore it is rejected under similar rationale.
Dependent claim 35 is in the same context as claim 27; therefore it is rejected under similar rationale.
Dependent claim 38 is in the same context as claim 22; therefore it is rejected under similar rationale.
Dependent claim 39 is in the same context as claim 23; therefore it is rejected under similar rationale.
Dependent claim 40 is in the same context as claim 24; therefore it is rejected under similar rationale.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/038,478 in view of Ithapu. The current application differs from ‘478 in that the engine uses non-image data vs image data. Ithapu teaches using both image and non-image data in a machine learning engine. It would have been obvious to one of ordinary skill in the art, having the teachings of the ‘478 and Ithapu before him before the effective filing date of the claimed invention, to modify the machine learning diagnosis taught by the ‘478 to include image and non-image data input of Rapaka in order to obtain machine learning diagnosis both image and non-image data. One would have been motivated to make such a combination because it allows a more accurate model with the using of more data.	
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C TRAPANESE/               Primary Examiner, Art Unit 2171